TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       444444444444444
                                       NO. 03-04-00636-CV
                                       444444444444444


                           Kerry Elliot and Debra Elliot, Appellants


                                                 v.


                 State Farm Lloyds and State Farm Lloyds, Inc., Appellees



 44444444444444444444444444444444444444444444444444444444444444444
   FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT
        NO. GN201167, HONORABLE DARLENE BYRNE, JUDGE PRESIDING
 44444444444444444444444444444444444444444444444444444444444444444


                           MEMORANDUM OPINION


               Appellants Kerry Elliot and Debra Elliot filed an agreed motion to dismiss this

appeal with prejudice, stating that all issues in controversy have been settled. Accordingly, we grant

the motion to dismiss this appeal with prejudice. See Tex. R. App. P. 42.1(a).



                                               __________________________________________

                                               Bob Pemberton, Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed on Appellants’ Motion

Filed: February 3, 2005